VAN der VOORT, Judge:
On April 25, 1975, appellant Dwayne Cooper was adjudged in contempt by the Court of Common Pleas of *17Beaver County when he wilfully violated the clear terms of an injunction by preventing a truck from entering a plant. He was ordered to pay costs and a fine of one hundred ($100) dollars and to stand committed to the custody of the sheriff until the fine and costs should be paid. Appellant paid the fine, receipt of which was noted April 25, 1975 by the Prothonotary on the back of the lower court’s order. On May 1, 1975, appellant took this appeal to our court. We find that appellant’s payment of the fine ended the matter and precludes him from subsequently appealing the judgment of contempt. The appeal is therefore quashed. Reap’s Appeal, 88 Pa.Super. 147 (1926).
HOFFMAN, J., files a dissenting opinion in which SPAETH, J., joins.